Exhibit (10)(i)

Rev. 8/11

UNLESS THIS SUBORDINATED NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE BANK OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY SUBORDINATED
NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

IF THIS SUBORDINATED NOTE IS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” FOR PURPOSES
OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, THE FOLLOWING
SHALL BE COMPLETED: THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR PURPOSES OF
APPLYING SECTIONS 1272, 1273 AND 1275 OF THE UNITED STATES INTERNAL REVENUE CODE
OF 1986, AS AMENDED, TO THIS SUBORDINATED NOTE. THE ISSUE DATE OF THIS
SUBORDINATED NOTE IS                     . THE ISSUE PRICE OF THIS SUBORDINATED
NOTE IS         % OF ITS PRINCIPAL AMOUNT. THE AMOUNT OF ORIGINAL ISSUE DISCOUNT
ON THIS SUBORDINATED NOTE IS $         PER $1,000 OF THE INITIAL PRINCIPAL
AMOUNT, THE YIELD TO MATURITY IS         %, AND THE AMOUNT OF THE ORIGINAL ISSUE
DISCOUNT ALLOCABLE TO THE INITIAL SHORT ACCRUAL PERIOD, IF ANY, IS $         PER
$1,000 OF THE INITIAL PRINCIPAL AMOUNT, DETERMINED ON THE BASIS OF THE EXACT
METHOD.

 

No. SUB FXR -                    

  REGISTERED

CUSIP NO.:

 



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

GLOBAL SUBORDINATED BANK NOTE

(Fixed Rate)

 

ORIGINAL ISSUE DATE:                    

 

INTEREST RATE:                     %

INTEREST PAYMENT DATES:                    

 

INITIAL REDEMPTION DATE:                    

 

ANNUAL REDEMPTION PERCENTAGE REDUCTION:                    

ORIGINAL ISSUE

DISCOUNT NOTE:                    

                Yes:         No:        

  

PRINCIPAL AMOUNT:

$                    

MATURITY DATE:                    

 

REGULAR RECORD DATES

(If other than the April 1 or October 1,

prior to each Interest Payment Date):                    

 

INITIAL REDEMPTION PERCENTAGE:

 

OID AMOUNT:                    

OTHER PROVISIONS:

The Northern Trust Company, an Illinois banking corporation (the “Bank”), for
value received, hereby promises to pay to Cede & Co., or registered assigns, the
principal amount specified on the face hereof in United States Dollars on the
Maturity Date specified above and to pay interest thereon from the Original
Issue Date specified above or from the most recent interest payment date to
which interest on this Subordinated Note (or any predecessor Subordinated Note)
has been paid or duly provided for, semi-annually on April 15 and October 15 of
each year (unless otherwise specified on the face hereof) (each, an “Interest
Payment Date”) and at maturity or upon earlier redemption, if applicable,
commencing on the first Interest Payment Date next succeeding the Original Issue
Date (or, if the Original Issue Date is between a Regular Record Date and the
Interest Payment Date immediately following such Regular Record Date, on the
second Interest Payment Date following the Original Issue Date), at the Interest
Rate per annum specified above, until the principal hereof is paid or made
available for payment, and (to the extent that the payment of such interest
shall be legally enforceable) at such Interest Rate on any overdue principal and
premium, if any, and on any overdue installment of interest. The interest so
payable, and punctually paid or duly provided for, on any Interest Payment Date
will be paid to the person in whose name this Subordinated Note (or any
predecessor Subordinated Note) is registered at the close of business on the
Regular Record Date for such interest, which shall be the April 1 and October 1
(whether or not a Business Day (as defined below)), as the case may be, next
preceding the applicable Interest Payment Date (unless



--------------------------------------------------------------------------------

otherwise specified on the face hereof); provided, however, that interest
payable at maturity or upon earlier redemption, if applicable, will be payable
to the person to whom principal shall be payable. Any such interest not so
punctually paid or duly provided for shall forthwith cease to be payable to the
holder on such Regular Record Date and may either be paid to the person in whose
name this Subordinated Note (or any predecessor Subordinated Note) is registered
at the close of business on a special record date for the payment of such
defaulted interest (the “Special Record Date”) to be fixed by the Bank, notice
of which shall be given to the holders of Subordinated Notes not less than 10
calendar days prior to such Special Record Date, or be paid at any time in any
other lawful manner.

Payment of principal of, and premium, if any, and interest on, this Subordinated
Note will be made in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts. The
Bank will at all times appoint and maintain a paying agent (the “Paying Agent”)
authorized by the Bank to pay the principal of, and premium, if any, and
interest on, this Subordinated Note on behalf of the Bank and having an office
or agency (the “Paying Agent Office”) in The City of New York or the City of
Chicago, Illinois (the “Place of Payment”), where this Subordinated Note may be
presented or surrendered for payment and where notices, designations or requests
in respect of payments with respect to this Subordinated Note may be served. The
Bank has initially appointed itself as the Paying Agent, with the Paying Agent
Office currently located at 50 South LaSalle Street (Level BB-A), Chicago,
Illinois 60675, Attention: Securities Services.

THIS SUBORDINATED NOTE IS A DIRECT, UNCONDITIONAL AND UNSECURED GENERAL
OBLIGATION OF THE BANK. THIS SUBORDINATED NOTE IS NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION, IS NOT A DEPOSIT OF, OR GUARANTEED BY, THE BANK,
AND IS SUBJECT TO INVESTMENT RISKS, INCLUDING POSSIBLE LOSS OF THE PRINCIPAL
AMOUNT INVESTED. THIS SUBORDINATED NOTE IS SUBORDINATE TO THE CLAIMS OF
DEPOSITORS AND GENERAL CREDITORS OF THE BANK.

Payment of the principal of, and premium, if any, and interest on, this
Subordinated Note due at maturity or upon earlier redemption, if applicable,
will be made in immediately available funds upon presentation and surrender of
this Subordinated Note to the Paying Agent at the Paying Agent Office in the
Place of Payment; provided that this Subordinated Note is presented to the
Paying Agent in time for the Paying Agent to make such payment in accordance
with its normal procedures. Payments of interest on this Subordinated Note
(other than at maturity or upon earlier redemption) will be made by wire
transfer to such account as has been appropriately designated to the Paying
Agent by the person entitled to such payments.

This Subordinated Note is one of a duly authorized issue of Subordinated Bank
Notes due from five to fifteen years from date of issue of the Bank (herein
called the “Subordinated Notes”).



--------------------------------------------------------------------------------

Payments of interest hereon on any Interest Payment Date will include interest
accrued to, but excluding, such Interest Payment Date. Interest hereon shall be
computed on the basis of a 360-day year of twelve 30-day months.

If any Interest Payment Date, Maturity Date or date of earlier redemption of
this Subordinated Note falls on a day which is not a Business Day, the related
payment of principal, premium, if any, or interest shall be made on the next
succeeding Business Day with the same force and effect as if made on the date
such payment were due, and no interest shall accrue on the amount so payable for
the period from and after such Interest Payment Date, Maturity Date or date of
earlier redemption, as the case may be. “Business Day” means any day that is not
a Saturday or Sunday and that is not a day on which banking institutions in The
City of New York or the City of Chicago, Illinois generally are authorized or
obligated by law or executive order to close.

The indebtedness of the Bank evidenced by this Subordinated Note, including
principal and interest, is unsecured and subordinate and junior in right of
payment to the Bank’s obligations to its depositors, its obligations under
bankers’ acceptances and letters of credit, and its obligations to its other
creditors (including any obligations to any Federal Reserve Bank and the Federal
Deposit Insurance Corporation), whether now outstanding or hereafter incurred,
other than any obligations which rank on a parity with, or junior to, the
Subordinated Notes. In the event of any insolvency proceeding, receivership,
conservatorship, reorganization, readjustment of debt, marshalling of assets and
liabilities or similar proceedings or any liquidation or winding-up of the Bank,
whether voluntary or involuntary, all such obligations (except obligations which
rank on a parity with, or junior to, the Subordinated Notes) shall be entitled
to be paid in full before any payment shall be made on account of the principal
of, or interest on, the Subordinated Notes. In the event of any such proceeding,
after payment in full of all sums owing with respect to such prior obligations,
the holders of the Subordinated Notes, together with the holders of any
obligations of the Bank ranking on a parity with the Subordinated Notes, shall
be entitled to be paid, from the remaining assets of the Bank, the unpaid
principal of, and the unpaid interest on, the Subordinated Notes or such other
obligations before any payment or other distribution, whether in cash, property,
or otherwise, shall be made on account of any capital stock or any obligations
of the Bank ranking junior to the Subordinated Notes.

The Subordinated Notes shall rank on a parity with (i) the $700,000,000
aggregate principal amount of subordinated indebtedness represented by
$200,000,000 aggregate principal amount of 4.60% Subordinated Notes due 2013,
$200,000,000 aggregate principal amount of 5.85% Subordinated Notes due 2017,
and $300,000,000 aggregate principal amount of 6.50% Subordinated Notes due
2018, (ii) the £150,000,000 aggregate principal amount of 5.375% Subordinated
Notes due 2015 that were issued in 2005, (iii) the $200,000,000 aggregate
principal amount of floating rate subordinated notes due 2017 issued in 2007 to
Northern Trust Corporation, (iv) the $750,000,000 aggregate principal amount of
fixed rate senior notes due 2016 issued in 2011 to the Northern Trust
Corporation, and (v) such other obligations which may be issued by the Bank
which are specifically designated as ranking on a parity with the Subordinated
Notes by express provision in the instruments creating or evidencing such
obligations.



--------------------------------------------------------------------------------

This Subordinated Note will not be subject to any sinking fund. If so provided
on the face of this Subordinated Note and subject to the approval of the Federal
Reserve Bank of Chicago, this Subordinated Note may be redeemed by the Bank on
and after the Initial Redemption Date, if any, specified on the face hereof. If
no Initial Redemption Date is specified on the face hereof, this Subordinated
Note may not be redeemed prior to the Maturity Date. On and after the Initial
Redemption Date, if any, and subject to the approval of the Federal Reserve Bank
of Chicago, this Subordinated Note may be redeemed at any time either in whole
or in part from time to time in increments of $1,000 (provided that any
remaining principal amount hereof shall be at least $250,000) at the option of
the Bank at the applicable Redemption Price (as defined below), together with
accrued and unpaid interest hereon at the applicable rate borne by this
Subordinated Note to the date of redemption (each such date, a “Redemption
Date”), on written notice given not more than 60 nor less than 30 calendar days
prior to the Redemption Date by the Bank to the registered holder hereof.
Whenever less than all the Subordinated Notes at any time outstanding are to be
redeemed, the terms of the Subordinated Notes to be so redeemed shall be
selected by the Bank. If less than all the Subordinated Notes with identical
terms at any time outstanding are to be redeemed, the Subordinated Notes to be
so redeemed shall be selected by the Paying Agent by lot or in any usual manner
approved by it. In the event of redemption of this Subordinated Note in part
only, a new Subordinated Note for the unredeemed portion hereof shall be issued
in the name of the holder hereof upon the surrender hereof.

The “Redemption Price” shall initially be the Initial Redemption Percentage
specified on the face hereof of the principal amount of this Subordinated Note
to be redeemed and shall decline at each anniversary of the Initial Redemption
Date specified on the face hereof by the Annual Redemption Percentage Reduction,
if any, specified on the face hereof, of the principal amount to be redeemed
until the Redemption Price is 100% of such principal amount.

This Subordinated Note will not be repayable at the option of the holder hereof
prior to maturity.

If this Subordinated Note is an Original Issue Discount Note and if an Event of
Default with respect to this Subordinated Note shall have occurred and be
continuing, the Default Amount (as defined hereafter) of this Subordinated Note
may be declared due and payable in the manner and with the effect provided
herein. The “Default Amount” shall be equal to the adjusted issue price as of
the first day of the accrual period as determined under Treasury Regulation
Section 1.1275-1(b) (or successor regulation) under the United States Internal
Revenue Code of 1986, as amended, in which the date of acceleration occurs
increased by the daily portion of the original issue discount for each day in
such accrual period ending on the date of acceleration, as determined under
Treasury Regulation Section 1.1275-1(b) (or successor regulation) under the
United States Internal Revenue Code of 1986, as amended. Upon payment of (i) the
amount of principal or premium, if any, so declared due and payable and
(ii) interest on



--------------------------------------------------------------------------------

any overdue principal and overdue interest or premium, if any, (in each case to
the extent that the payment of such interest shall be legally enforceable), all
of the Bank’s obligations in respect of the payment of the principal of, and
interest or premium, if any, on, this Subordinated Note shall terminate.

In case any Subordinated Note shall at any time become mutilated, destroyed,
lost or stolen and such Subordinated Note or evidence satisfactory to the Bank
of the loss, theft or destruction thereof (together with indemnity satisfactory
to the Bank and such other documents or proof as may be required in the
premises) shall be delivered to the Bank, a new Subordinated Note of like tenor
will be issued by the Bank in exchange for the Subordinated Note so mutilated,
or in lieu of the Subordinated Note so destroyed or lost or stolen. All expenses
and reasonable charges associated with procuring the indemnity referred to above
and with the preparation, authentication and delivery of a new Subordinated Note
shall be borne by the holder of the Subordinated Note so mutilated, destroyed,
lost or stolen. If any Subordinated Note which has matured or is about to mature
shall become mutilated, destroyed, lost or stolen, the Bank may, instead of
issuing a substitute Subordinated Note, pay or authorize the payment of the same
(without surrender thereof except in the case of a mutilated Subordinated Note)
upon compliance by the holder thereof with the provisions of this paragraph.

No recourse shall be had for the payment of the principal of, premium, if any,
or interest on, this Subordinated Note, for any claim based hereon, or otherwise
in respect hereof, against any shareholder, employee, officer or director, as
such, past, present or future, of the Bank or of any successor corporation,
either directly or through the Bank or any successor corporation, whether by
virtue of any constitution, statute or rule of law or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and part of the consideration for the issue hereof, expressly waived and
released.

An “Event of Default” with respect to this Subordinated Note will occur if the
Bank shall consent to, or a court or other governmental agency shall enter a
decree or order for, the appointment of a receiver or other similar official in
any liquidation, insolvency or similar proceeding with respect to the Bank or
all or substantially all of its property and, in the case of a decree or order,
such decree or order shall have remained in force for a period of 60 days. If an
Event of Default shall occur and be continuing, the holder of this Subordinated
Note may declare the principal amount of, and accrued interest and premium, if
any, on, this Subordinated Note due and payable immediately by written notice to
the Bank. Upon such declaration and notice, such principal amount, accrued
interest and premium, if any, shall become due and payable seven calendar days
after such notice. Any Event of Default with respect to this Subordinated Note
may be waived by the holder hereof. No payment may be made on this Subordinated
Note in the event of acceleration resulting from an Event of Default without the
prior written consent of the Federal Reserve Bank of Chicago. There is no right
of acceleration in the case of a default in the payment of principal of, or
interest on, this Subordinated Note or in the performance of any other
obligation of the Bank under this Subordinated Note or under any other security
issued by the Bank.



--------------------------------------------------------------------------------

No provision of this Subordinated Note shall alter or impair the obligation of
the Bank, which is absolute and unconditional, to pay the principal of, and
premium, if any, and interest on, this Subordinated Note in U.S. dollars at the
times, places and rate herein prescribed.

The Bank shall cause to be kept at the corporate trust office of the
Subordinated Note Registrar designated below a register (the register maintained
in such corporate trust office or any other office or agency of the Bank in the
Place of Payment herein referred to as the “Subordinated Note Register”) in
which, subject to such reasonable regulations as it may prescribe, the Bank
shall provide for the registration of the Subordinated Notes and of transfers of
the Subordinated Notes. The Bank is hereby initially appointed “Subordinated
Note Registrar” for the purpose of registering the Subordinated Notes and
transfers of the Subordinated Notes as herein provided.

The transfer of this Subordinated Note is registrable in the Subordinated Note
Register, upon surrender of this Subordinated Note for registration of transfer
at the office or agency of the Bank in the Place of Payment, duly endorsed by,
or accompanied by a written instrument of transfer in form satisfactory to the
Bank and the Paying Agent duly executed by, the holder hereof or his attorney
duly authorized in writing, and thereupon one or more new Subordinated Notes of
like tenor, of authorized denominations and for the same aggregate principal
amount, will be issued to the designated transferee or transferees.
Notwithstanding the foregoing, the Bank shall not be required to register the
transfer of any Subordinated Note that has been called for redemption during a
period beginning at the opening of business fifteen calendar days before the day
of mailing of a notice of such redemption and ending at the close of business on
the day of such mailing. Bank may require payment of a sum sufficient to cover
any tax or other governmental charge payable in connection therewith.

The Subordinated Notes are issuable only in registered form without coupons in
minimum denominations of $250,000 and any integral multiple of $1,000 in excess
thereof. Each owner of a beneficial interest in this Subordinated Note is
required to hold a beneficial interest in $250,000 principal amount or any
integral multiple of $1,000 in excess thereof of this Subordinated Note at all
times.

Prior to due presentment of this Subordinated Note for registration of transfer,
the Bank, the Paying Agent or any agent of the Bank or the Paying Agent may
treat the person in whose name this Subordinated Note is registered as the owner
hereof for all purposes, whether or not this Subordinated Note be overdue, and
neither the Bank, the Paying Agent nor any such agent shall be affected by
notice to the contrary.

All notices to the Bank under this Subordinated Note shall be in writing and
addressed to the Bank at 50 South LaSalle Street (Level BB-A), Chicago, Illinois
60675, Attention: Securities Services, or to such other address of the Bank as
the Bank may notify the holders of the Subordinated Notes.



--------------------------------------------------------------------------------

This Subordinated Note shall be governed by, and construed in accordance with,
the laws of the State of Illinois.

IN WITNESS WHEREOF, the Bank has caused this instrument to be duly executed.

 

  THE NORTHERN TRUST COMPANY   By:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of the
within Subordinated Note, shall be construed as though they were written out in
full according to applicable laws or regulations.

 

TEN COM    

     -         as tenants in common

TEN ENT

     -         as tenants by the entireties

JT TEN

     -         as joint tenants with right of survivorship and not as tenants in
common

 

UNIF GIFT MIN ACT -

        Custodian                                 (Cust)  
                                                 (Minor)                        
            under Uniform Gifts to Minors Act                  

 

      (State)   

Additional abbreviations may also be used

though not in the above list.



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

PLEASE INSERT SOCIAL SECURITY NUMBER OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

(Please print or typewrite name and address,

including postal zip code, of assignee)

the within Subordinated Note and all rights thereunder, and hereby irrevocably
constitutes and appoints                     to transfer said Subordinated Note
on the books of the Bank, with full power of substitution in the premises.

Dated:                    

Notice: The signature to this assignment must correspond with the name as
written upon the face of the within Subordinated Note in every particular,
without alteration or enlargement or any change whatsoever.

 

10